This proceeding in error was commenced to reverse an order of the Corporation Commission requiring the plaintiff in error to establish a switch to the elevator of the complainant. The order recited a finding by the Corporation Commission to the *Page 427 
effect that the complainant consisted of about 40 farmers organized for the purpose of shipping and handling their products and all other products of the public; that there is sufficient business to justify the building of the switch prayed for; that the complainant is discriminated against and that condition is brought about by the acts of the defendant in extending the use of its right of way to other elevators and refusing it to the complainant; that when such use is once established and continued it must be extended to all citizens under similar circumstances, and that the commission knows of no way to discontinue this discrimination other than to require the defendant to build at its own expense a spur track from such of its other switches or lines as may be most feasible from an operating standpoint to complainant's elevator.
It is obvious that the question involved in the instant case is the same as that involved in C., R.I.   P. Ry. Co. v. State,23 Okla. 94; A., T.   S. F. Ry. Co. v. State, 24 Okla. 616; St.L.   S. F. R. R. Co. v. State of Oklahoma and Chas. Cottar
(ante), decided at this term of court; and Mo. Pac. Ry. Co. v.State of Nebraska, 217 U.S. 196. Upon the authority of the foregoing cases the order of the Corporation Commission is reversed.
All the Justices concur.